Title: From George Washington to Edmund Randolph, 30 July 1785
From: Washington, George
To: Randolph, Edmund



Dear Sir,
Mount Vernon July 30th 1785.

Altho’ it is not my intention to derive any pecuniary advantage from the generous vote of the Assembly of this State, consequent of its gratuitous gift of fifty shares in each of the navigations of the rivers Potomac and James; yet, as I consider these undertakings as of vast political & commercial importance to the States on the Atlantic, especially to those nearest the centre of the Union, & adjoining the Western Territory, I can let no act of mine impede the progress of the work: I have therefore come to the determination to hold the shares which the Treasurer was directed to subscribe on my account, in trust for the use & benefit of the public; unless I shall be able to discover, before the meeting of the Assembly, that it would be agreeable to it to have the product of the Tolls arising from these shares, applied as a fund on which to establish two Charity schools, one on each river, for the Education & support of the Children of the poor & indigent of this Country who cannot afford to give it; particularly the children of those men of this description, who have fallen in defence of the rights & liberties of it. If the plans succeed, of which I have no doubt, I am sure it will be a very productive

& encreasing fund, & the monies thus applied will be a beneficial institu[tio]n.
I am aware that my non-acceptance of these shares will have various motives ascribed to it, among which an ostentatious display of disinterestedness—perhaps the charge of disrespect or slight of the favors of my Country, may lead the van: but under a consciousness that my conduct herein is not influenced by considerations of this nature—& that I shall act more agreeably to my own feelings, & more consistent with my early declarations, by declining to accept them; I shall not only hope for indulgence, but a favorable interpretation of my conduct: my friends, I persuade myself, will acquit me, the World I hope will judge charitably.
Perceiving by the Advertisement of Messrs Cabell, Buchanan and Southall that half the sum required by the Act, for opening & extending the navigation of James river, is subscribed; & the 20th of next month appointed for the subscribers to meet at Richmond, I take the liberty, of giving a power to act for me on that occasion. I would (having the accomplishment of these navigations much at heart) have attended in person; but, the President and Directors of the Potomac Company by their own appointment, are to commence the survey of this river in the early part of next month; for which purpose I shall leave home tomorrow. Besides which, if the Ejectments which I have been obliged to bring for my Land in Pennsylva. are to be tried at the September Term, as Mr Smith, my Lawyer, conceived they would, & is to inform me—I shall find it necessary I fear, to attend the trial; an intermediate journey therefore, in addition, to Richmond would be impracticable for me to accomplish. I am Sir &c. &c.

G: Washington

